Citation Nr: 1617990	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar myositis (low back disability).

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and a December 2009 rating decision issued by the VA RO in Baltimore, Maryland.  The RO in Baltimore, Maryland is currently the Agency of Original Jurisdiction.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's office in Washington, D.C.  A transcript of the hearing has been associate with the claims file.

The record before the Board consists of the Veteran's paper claims file and electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

In its March 2014 remand, the Board noted that the issue of entitlement to service connection for a knee disability secondary to the Veteran's service-connected low back disability was raised by the Veteran in January 2009, but had not yet been adjudicated by the AOJ.  The AOJ has yet to take any action with respect to this issue, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND section that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability has been manifested by limitation of motion, to include limitation of forward flexion to less than 30 degrees; ankylosis of the lumbar spine has not been present.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a disability rating of 40 percent, but no higher, for a low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in March 2008, prior to the initial adjudication of the claim.

The duty to assist the Veteran also has been satisfied in this case.  The originating agency has obtained the Veteran's service treatment records and his identified VA and private treatment records.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2008 and May 2014 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.

In addition, the Veteran was afforded a hearing before the undersigned in January 2012.  

The Board also finds that there has been substantial compliance with its March 2014 remand directives as the originating agency obtained the Veteran's outstanding VA treatment records and ensured the Veteran was provided with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Veteran's back disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which pertains to a lumbosacral or cervical strain.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, lateral flexion is zero to 30 degrees, and rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note (1).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a December 1997 rating decision, the Veteran was granted service connection for lumbar myositis, and the disability was assigned a noncompensable rating.  Thereafter, the rating was increased to 10 percent in a November 1999 rating decision and to 20 percent in a September 2005 rating decision.  In January 2008 the Veteran filed his current claim for an increased rating, and the 20 percent rating was continued in the May 2008 rating decision on appeal.

Based on the rating criteria relevant to spine disorders, to obtain a rating in excess of 20 percent for a lumbar spine disability under the General Rating Formula, the evidence must establish, at the very least, limitation of forward flexion to 30 degrees or less.  For a rating in excess of 20 percent under the Incapacitating Episodes Rating Formula, the evidence must demonstrate the Veteran experienced at least four weeks of incapacitating episodes in a twelve month period with bed rest prescribed by a physician.

At an April 2008 VA examination, the Veteran reported his low back pain had become worse over time and was constant.  His pain was aggravated by prolonged walking, standing, sitting, and lifting, and he occasionally experienced radiating pain in both lower extremities.  He denied tingling, numbness, or weakness in his lower extremities as well as bowel or bladder incontinence.  At the time of the examination, the Veteran was a realtor; he denied any difficulties performing his job duties due to his low back disability and reported he was independent in his activities of daily living.  He used a back brace at times and denied using other assistive devices.  The Veteran acknowledged flare-ups but did not report additional limitations during flare-ups or following repetitive use; he denied incapacitating episodes in the past twelve months.  

On physical examination, the examiner found no gross deformities of the spine; there was tenderness to palpation over the bilateral lumbar paraspinals.  Range of motion testing revealed forward flexion to 45 degrees, with pain at the end of range of motion; extension to 20 degrees, with pain at the end of range of motion; lateral bending to 35 degrees bilaterally without pain; and lateral rotation to 45 degrees bilaterally without pain.  Following five repetitive ranges of motion, pain and range of motion remained the same; there was no evidence of fatigue, weakness, or lack of endurance.  Straight leg and Patrick's test were negative bilaterally.  Muscle strength was normal and sensation was grossly intact to light touch in both lower extremities.  The Veteran's gait was normal without assistive devices.  X-rays of the lumbar spine revealed minor arthritis and the examiner diagnosed chronic low back pain likely secondary to a lumbar strain.

December 2008 VA physical therapy notes reflect the Veteran experienced aching, throbbing pain across his low back.  The examiner found that the Veteran exhibited moderate loss of range of motion on flexion and extension with pain present, but did not record the range of motion in degrees.  At a January 2009 VA physical therapy appointment, the Veteran indicated that day was a "bad day" and that he had muscle cramping in his low back; the examiner found that the Veteran fatigued easily during treatment.  At an April 2009 VA physical therapy appointment, the Veteran complained of pain localized in his lower back radiating to his buttocks several times weekly and intermittent back spasms.  He denied bowel or bladder incontinence.

At a March 2010 VA pain management consultation, the examiner found tenderness to palpation in the lumbar spine area and along paraspinal musculature; range of motion exercises for forward flexion, extension, lateral flexion, and lateral rotation were limited and created lumbar pain, yet the examiner did not record the ranges of motion.  The Veteran described his back pain as sharp, achy, throbbing, nagging, unbearable, and stabbing; he stated the pain was constant and varied in severity.  Alleviating factors included using hot wraps on his low back and elevating his legs; exacerbating factors included prolonged walking or standing.  The examiner recommended physical therapy, home exercises, a lumbar support device, and a transcutaneous electrical nerve stimulation (TENS) unit.

At a January 2012 VA primary care appointment, the examiner found bilateral lower lumbar paravertebral tenderness; the Veteran's range of motion was limited to approximately 15 degrees forward flexion and 5 degrees extension.  At a January 2013 VA appointment, the Veteran reported persistent low back pain with spasms occurring four to five times daily and lasting several minutes.  He indicated the spasms had been increasing in frequency and that they were a major source of pain.  He also acknowledged that at times his back pain interfered with his ability to maintain an erection.

At a May 2014 VA examination, the Veteran reported low back pain, stiffness, and flare-ups characterized by increased pain with lifting and bending.  Range of motion testing revealed forward flexion to 70 degrees, with evidence of painful motion at 60 degrees; extension to 10 degrees, with evidence of painful motion at 5 degrees; and bilateral lateral flexion and rotation all to 25 degrees, with evidence of painful motion at 20 degrees.  On repetitive motion testing, forward flexion was to 60 degrees, extension to 5 degrees, and bilateral lateral flexion and rotation were all to 20 degrees.  The examiner found that after repetitive use testing, the Veteran experienced functional loss and impairment, characterized by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner further determined that, "pain could significantly limit the Veteran's functional ability during flare-ups or after repetitive use over a period of time," but did not estimate the additional loss of range of motion during flare-ups.  The Veteran exhibited muscle spasms and guarding not resulting in abnormal gait or spinal contour; he had tenderness along the lumbar spinous processes and paravertebral muscles.  Muscle strength testing and deep reflex testing were both normal bilaterally and there was no ankylosis.  The examiner found mild radiculopathy in both lower extremities and determined that the Veteran did not have any other neurologic abnormalities related to his low back disability.  X-rays revealed mild degenerative changes of the lumbar spine with mild spinal canal narrowing and neuroforaminal narrowing.

In December 2008, the Veteran stated he believed his April 2008 VA examination was "unprofessional" and not thorough.  He stated the examination lasted less than five minutes and that he was instructed by the examiner, who he believed was an intern, to bend over, which he stated he could not do because of pain.  The Veteran stated his back affected his everyday activities, including taking out the trash, playing with and picking up his daughters, walking, standing, exercise, and sex.  In an April 2009 statement, the Veteran again stated he felt his April 2008 back evaluation was not "conducted properly," and that he was examined by, "an intern who only took a few minutes."  He reported that he had been in physical therapy for the past few months, had his pain medication increased three times, was issued a back brace, consulted with a spine specialist, had three epidural shots for pain, and that X-rays and magnetic resonance imaging showed trauma to his back.  In his VA Form 9, received by VA in January 2011, the Veteran once again stated he felt his back evaluation was not adequate because the examination lasted only ten minutes and he felt the examiner was in a rush.  He stated that he explained to the examiner  his discomfort and pain when bending and moving in certain directions and that standing, sitting, and exercising were very difficult.

In a December 2011 statement from the Veteran's mother, J. B., she indicated that the Veteran's low back disability, particularly during flare-ups, placed him in "conspicuously excruciating pain."

At his January 2012 hearing before the Board, the Veteran testified he was employed as a youth counselor and that his job involved constant movement, bending, and interaction with children.  He stated he missed "quite a few days" of work due to back pain and that he had exhausted all his paid leave.  He reported that he was sometimes awakened from sleep due to pain, which required him to readjust his sleeping position.

Affording the Veteran the benefit of the doubt, the Board finds that throughout the appeal period, the Veteran's low back disability resulted sufficient limitation of motion to meet the criteria for a 40 percent disability rating.  In assigning this 40 percent disability rating for the entire period on appeal, the Board has specifically considered evidence of functional loss and functional limitation demonstrated by pain on range of motion testing, repetitive range of motion testing, and flare-ups.  

At a January 2012 VA appointment, the examiner found the Veteran's forward flexion was limited to 15 degrees, which warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula.  Although there is no objective medical evidence that the Veteran's forward flexion was limited to 30 degrees or less, as required by the 40 percent rating criteria, at any time prior to or following the January 2012 VA appointment, the Board finds that the evidence of record demonstrates his spasms and flare-ups caused symptoms capable of producing functional impairment consistent with a 40 percent disability rating.  Specifically, although the April 2008 VA examination report reflects the Veteran denied additional limitation of motion during flare-ups, the Board finds it is reasonable to assume the Veteran experienced some level of functional impairment when he experienced flare-ups.  Given that his forward flexion was only to 45 degrees at the April 2008 VA examination, the Board finds that it is reasonable to find that during flare-ups the Veteran's forward flexion was limited to 30 degrees or less, warranting a 40 percent rating.  As of 2011, the Court found that when pain could further limit the Veteran's functional ability during flare-ups, the examiner must attempt to express this in terms of additional limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The May 2014 VA examiner failed to express an opinion as to additional range of motion lost during flare-ups, and merely stated, "pain could significantly limit the Veteran's functional ability during flare-ups or after repetitive use over a period of time."  The examiner's statement in this regard is sufficient for the Board to afford the Veteran the benefit of the doubt and find that during flare-ups his forward flexion is less than 30 degrees, thus meeting the criteria for a 40 percent disability rating.  As such, in assigning the 40 percent rating for the entire period on appeal, the Board has appropriately considered functional impairment during flare-ups and has afforded the Veteran the full benefit of the doubt.

A rating in excess of 40 percent is not warranted.  There is no evidence of unfavorable ankylosis of the Veteran's thoracolumbar spine or entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Even accounting for the Veteran's limitations due to flare-ups and pain, the evidence does not demonstrate that he experienced functional limitation rising to the level of the equivalent of unfavorable ankylosis of the spine.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, there is also no evidence that the Veteran had any incapacitating episodes requiring bedrest.

The Board notes that in a February 2015 rating decision, the RO granted service connection and assigned separate ratings for Veteran's left and right lower extremity radiculopathy, as secondary to his low back disability.  There is no indication that the Veteran is seeking appellate review with respect to those ratings.  Therefore, those ratings will not be addressed in this decision.

There is no objective evidence of any additional neurological manifestations attributable to his low back disability.  The Veteran has consistently denied bladder or bowel incontinence.  Although in January 2013 the Veteran reported his back pain sometimes interfered with his ability to maintain an erection, there is no evidence that this is neurological in nature, and the May 2014 VA examiner did not find any neurological abnormalities attributable to the Veteran's low back disability other than the already service-connected radiculopathy.

The Board has also considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the Veteran's low back disability, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating in excess of 40 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board also wishes to address the Veteran's statement that he felt his April 2008 VA spine examination was inadequate.  First, although the Veteran felt he was examined by a medical intern, the Board notes that the April 2008 VA examination was performed by a medical doctor.  In any event, the Board has determined that a 40 percent rating is warranted throughout the period of the claim.  The Veteran has not contended and none of the evidence has shown that he has unfavorable ankylosis of the thoracic spine, as required for a rating in excess of 40 percent based on impairment of the spine.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, all of the Veteran's disabling impairment and symptoms are contemplated by the applicable criteria.  In addition, higher ratings are authorized for greater impairment.  Accordingly, referral of this claim for extra-schedular consideration is not warranted.

Finally, the Board recognizes that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence of record reflects the Veteran continues to be employed and he has not claimed that he is unemployable due to his service-connected low back disability.  Moreover, there is no indication in the medical evidence that he has been rendered unemployable due to the service-connected back disability.  Although he has claimed that he has missed days from work due to back pain and has exhausted his leave, the 40 percent rating granted herein contemplates some level of occupational impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  Accordingly, the Board concludes that the issue of entitlement to TDIU has not been raised in this case.

ORDER

The Board having determined that the Veteran's low back disability warrants a 40 percent rating throughout the period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.


REMAND

At his May 2014 VA examination for sleep apnea, the Veteran reported he was first diagnosed with sleep apnea around 1997 at the Charleston VA Medical Center (VAMC).  He also indicated that he first started snoring, gasping for breath at night, and experiencing daytime sleepiness while in the Marine Corps.

The only record from the Charleston VAMC associated with the evidence of record is the record of an October 1997 VA general medical examination, which includes no mention of a diagnosis of or symptoms related to sleep apnea.  Therefore, a remand is required to obtain all outstanding VA treatment records from the Charleston VAMC.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Further, the Board notes that in a May 2015 VA medical opinion regarding service connection for sleep apnea, the VA medical professional providing the opinion found the Veteran's sleep apnea was "less likely than not" due to service, reasoning, in part, that there was a lack of medical evidence during active duty of sleep disturbance, snoring, and/or daytime somnolence.  The Board finds this medical opinion is inadequate because the VA medical professional based the negative opinion, at least in part, on the lack of documented medical evidence of sleep apnea symptoms in service and appears to have discounted the Veteran's lay statements that he experienced symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on veteran's report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanon v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (holding that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because they are not corroborated by contemporaneous medical records).  Therefore, a new medical opinion is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC must undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim, including all available, outstanding treatment records from the Charleston VAMC and any pertinent VA treatment records from the Baltimore VAMC dated from September 2013 to the present.  

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the VA medical professional who provided the May 2015 opinion, to address the etiology of the Veteran's obstructive sleep apnea.  

Following the review of the pertinent medical and lay evidence of record, the physician should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in or is otherwise etiologically related to his active service.

For purposes of the opinion, the physician should assume that the Veteran is a credible historian.  

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the physician designated to provide the required opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


